Citation Nr: 1146103	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-15 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, bipolar disorder, and manic depression.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from January 1967 to October 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and a June 2010 Board remand.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record demonstrates that bipolar disorder is related to active service.

2.  In December 2005, the Veteran's bilateral hearing loss was manifested by Level I bilateral ear hearing acuity; in June 2010, bilateral hearing loss was manifested by Level II right ear hearing acuity and Level III left ear hearing acuity.  


CONCLUSIONS OF LAW

1.  Bipolar disorder was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002; 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim for entitlement to service connection for a psychiatric disorder, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

Regarding the claim for an initial compensable evaluation, under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, regarding the initial evaluation, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA medical records, and Social Security Administration (SSA) records have been obtained.   The July 2010 audiological examination is adequate because it addressed objective puretone threshold values and functional effects of the hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.


Service connection for a psychiatric disorder

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for posttraumatic stress disorder (PTSD) requires:  (1) medical evidence establishing a diagnosis of the disorder in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2011).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository: an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

The Veteran asserts entitlement to service connection for a psychiatric disorder, to include bipolar disorder, manic depression, and PTSD.  He asserts in several statements of record and VA medical records that he saw two friends killed, saw bodies dragged behind boats, and saw bodies staked.  In a June 2011 statement, the Veteran asserted that after his discharge in 1970, he treated his psychiatric symptoms with heavy amounts of alcohol until 1985.  He stated that he sought psychiatric treatment once in the 1980s, but that the medication had side effects and he discontinued taking it.  He did not seek treatment again until 2001.  He asserted that he has had psychiatric symptoms since service discharge.  

The Veteran's wife submitted a statement in September 2007.  She stated that she met the Veteran 15 years prior.  She reported that little noises make him jump, that he has long and deep depressions, that his nightmares awaken her at night, and that he has anger problems.  She also reported that his sister told her that the Veteran was never the same after his return from Vietnam.  

The Veteran's STRs are silent regarding any psychiatric complaints, treatment, or diagnoses.  

VA medical records dated from 2001 through 2010 provide diagnoses of bipolar disorder and alcohol dependence, full remission since 1985.  In a November 2002 VA record, the Veteran reported taking lithium in 1985, but not seeking treatment since that time until 2000.  A January 2004 SSA examination report noted the Veteran had bipolar disorder that was somewhat refractory to treatment.  An April 2004 VA record noted that the Veteran did not meet the diagnostic criteria for PTSD.  An October 2004 SSA decision found the Veteran disabled due to back pain and bipolar disorder.  

In an August 2006 VA medical record, the Veteran's treating psychiatrist, Dr. CA, noted that the Veteran showed him a letter from his sister in which she stated that post-military, he was uptight and nervous.  She stated that when they got together, she felt like she was walking on eggshells.  Dr. CA also stated that he did not feel the Veteran had full PTSD although he clearly had some PTSD symptoms such as exaggerated startle response, history of much irritability, avoidance, and nightmares.  Dr. CA wished to get a second opinion from a specialist.  

In an August 2006 submission, Dr. CA noted he had been the Veteran's treating VA psychiatrist since August 2003.  Dr. CA stated that the diagnosis was bipolar disorder (or manic depressive disorder).  Dr. CA noted that the Veteran's alcohol dependence was in remission for 2 decades but that he was unable to work due to his psychiatric symptoms.  Dr. CA stated that it was more likely than not that the Veteran's bipolar disorder stems, at least in part, from the Veteran's military service.  The supporting evidence was the Veteran's and his sister's testimony regarding personality changes and symptoms during military service, decades of psychiatric symptoms, and work difficulties since discharge.  

A July 2010 VA mental disorders examination was conducted upon a review of the claims file.  The Veteran reported that his ship was fired on but without damages or injures.  On occasion, he witnessed gruesome sights, such as men nailed to crosses onshore, floating disfigured bodies in the water, and bodies being dragged behind boats.  He was distressed by these experiences.  He noted that upon return to America, he had sleep problems, onset of anxiety and depressed mood, and social isolation.  He coped by drinking excessively.  He reported that his family noticed changes in him upon his return from Vietnam, that he was moody, withdrawn, and detached, with insomnia.  He was divorced from his first wife due to problems created by his excessive drinking but had remarried.  He had been sober for 25 years.  Upon examination, the examiner diagnosed bipolar II disorder, in partial clinical remission.  The examiner determined that the criteria for PTSD were not met.  The examiner opined that it could be reasonably clinically concluded that it is at least as likely as not that the bipolar disorder was the result of the Veteran's active military service.  In support of that opinion, the examiner noted the lay evidence that the Veteran did not manifest psychiatric symptoms prior to his deployment to Vietnam, had provided consistent information to health care providers, and the Veteran's treating psychiatrist's positive nexus opinion.  

The Board finds that the evidence of record supports a finding of service connection for bipolar disorder.  First, there is a current disability as VA medical records have diagnosed bipolar disorder.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Second, the Board finds that the Veteran experienced psychiatric symptoms during active service.  The Veteran has provided competent testimony that he experienced psychiatric symptoms, to include sleep difficulty, anxiety, depression, and social isolation, upon his return from Vietnam.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  The Board finds this testimony credible because it has remained consistent in submissions to VA and to medical providers and is supported by his post-service alcohol abuse and lay statements from his wife.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Third, the Board finds that the preponderance of the evidence of record demonstrates that the Veteran's bipolar disorder is related to active service and that symptoms have existed since service discharge.  See 38 C.F.R. § 3.303(b), (d); Shedden, 381 F.3d at 1167; Savage v. Gober, 10 Vet. App. 488, 496 (1997) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  The 2010 VA examiner and the Veteran's treating VA psychiatrist have provided positive nexus opinions, and there are no contravening medical opinions of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the BVA may only consider independent medical evidence in supporting its findings); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the Board is entitled to assume the competence of a VA examiner").  Furthermore, the 2010 VA examiner explained that the opinion was based on the treating psychiatrist opinion and the fact that the Veteran's statements regarding the continuity of his psychiatric symptoms have stayed consistent.  Thus, the Board assigns weight to this opinion as it is both probative and supported by rationale.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  Additionally, the opinion is premised on the Veteran's lay testimony that he experienced psychiatric symptoms after returning from Vietnam, which the Board finds competent and credible.  See Caluza, 7 Vet. App. at 511; Layno, 6 Vet. App. at 469-70.  Accordingly, considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for bipolar disorder.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Initial compensable evaluation for bilateral hearing loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria.  See 38 C.F.R. §§ 4.85, 4.86.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  Under the Schedule, such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  A hearing impairment examination must be conducted by a state-licensed audiologist, include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, and are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment.  If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86. 

A December 2005 VA audiological evaluation was conducted.  The Veteran reported difficulty understanding speech in the presence of background noise and understanding people who speak too quickly.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
75
75
LEFT
25
30
40
40
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The average puretone threshold was 55 in the right ear and 41 in the left ear.  

A May 2008 VA audiological consultation was conducted.  The Veteran reported communication difficulty.  He was wearing hearing aids but was not hearing very well.  An audiology chart indicates hearing loss substantially similar to the findings in 2005.  The examiner diagnosed right ear mild sloping to severe sensorineural hearing loss and left ear mild sloping to moderately severe hearing loss.

A June 2010 VA audiological evaluation was provided upon review of the claims file.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
85
80
LEFT
25
30
35
45
60

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.  The average puretone threshold was 43 in the right ear and 59 in the left ear.  The examiner noted that individuals with the Veteran's degree of hearing loss might have difficulty with communication in several situations, to include difficulty hearing a person beyond 5 to 6 feet, difficulty with background noise, difficulty in large rooms, difficulty in groups of more than 2 people, and difficulty in hearing the television and telephone.  The examiner noted that the Veteran could not work in a noisy environment now without extreme hearing difficulty.  Even when working in a quiet environment with good lighting, and with amplification, there would still be some missed communication.  

The Board finds that the evidence of record does not support entitlement to a compensable evaluation for bilateral hearing loss.  First, there is no exceptional pattern of hearing impairment because the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more and the puretone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.  Second, the 2005 VA examination demonstrates right and left ear hearing impairment that is represented by Roman numeral designations of Level I.  See 38 C.F.R. § 4.85(b)-(f), Table VI.  Using Table VII, the numeral designations of Level I hearing acuity in the bilateral ears translate to a noncompensable, or zero percent, evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Additionally, the 2010 VA examination demonstrates right and left ear hearing impairment that is represented by Roman numeral designations of Level II and Level III, respectively.  See 38 C.F.R. § 4.85(b)-(f), Table VI.  Using Table VII, the numeral designations of Level II and Level III hearing acuity in the right and left ears translate to a noncompensable, or zero percent, evaluation.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The assignment of a schedular disability evaluation for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, a schedular compensable evaluation for bilateral hearing loss is not warranted. 

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A compensable rating is provided for certain manifestations of the service-connected bilateral hearing loss but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately assess the severity and symptomatology of the Veteran's hearing loss, as the criteria assess hearing loss at various puretone threshold levels and speech recognition.  The Veteran has provided testimony regarding the effects of his hearing loss on his work, family, and social life.  The Board is sympathetic to these competent and credible statements, but notes that difficulty hearing is contemplated by the rating schedule.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

After review of the evidence, the evidence of record does not warrant a compensable rating at any time during the period pertinent to this appeal.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); see also Fenderson, 12 Vet. App. at 126.  Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bipolar disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial compensable evaluation for bilateral hearing loss is denied.




____________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


